                                           Case 19-10838                    Doc 31   Filed 12/05/19           Page 1 of 2
 Fill in this information to identify your case:

 Debtor 1                  Trung Trieu Tran
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name

                                                       MIDDLE DISTRICT OF NORTH CAROLINA (NON-NC
 United States Bankruptcy Court for the:               EXEMPTIONS)

 Case number           19-10838
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Chapel Walk Apartments                                                     Residential Lease
               C/O Signature Property Group                                               Terms: 1 Year
               1370 J Lees Chapel Rd.                                                     Beginning Date: 05/2019
               Greensboro, NC 27455

     2.2       Gimbel, Reilly, Guerin, & Brown, LLP                                       Legal Services - On Retainer
               330 E Kilbourn Ave #1170                                                   Terms: Pay as agreed per Retainer(s) (Balance Owed to
               Milwaukee, WI 53202                                                        Creditor): $91,081.54)
                                                                                          - Separate Retainers for each Attorney used

     2.3       Harold, Scrobell, & Danner, S.C.                                           Legal Service- On Retainer
               315 Oneida St                                                              Terms: Pay as Agreed per Retainer (Balance Owed:
               Minocqua, WI 54548                                                         $21,944.17)

     2.4       R & D Construction                                                         On-Going Service Contract - Construction Repairs
               220 Boatwright Ave.                                                        Terms: Pay monthly as agreed until paid in full.
               Danville, VA 24541

     2.5       Verizon Wireless Bankruptcy Admin.*                                        Cellular Service Contract
               500 Technology Drive, Suite 550                                            Terms: 2 Years
               Weldon Spring, MO 63304                                                    Beginning Date: 10/2017




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 19-10838        Doc 31     Filed 12/05/19     Page 2 of 2

                                   CERTIFICATE OF SERVICE


I, Patty Cherigo, of Law Offices of John T. Orcutt, P.C., certify under penalty of perjury that I am, and
at all times hereinafter mentioned was, more than eighteen (18) years of age and that on December 5,
2019, I served a copy of the Amended Schedule G, by automatic electronic noticing, upon the
following parties:

Charles M. Ivey
Chapter 7 Trustee

by regular U.S. mail, upon the following parties (names and addresses):

Chapel Walk Apartments
C/O Signature Property Group
1370 J Lees Chapel Rd.
Greensboro, NC 27455

Gimbel, Reilly, Guerin, & Brown, LLP
330 E Kilbourn Ave #1170
Milwaukee, WI 53202

Harold, Scrobell, & Danner, S.C.
315 Oneida St
Minocqua, WI 54548

R & D Construction
220 Boatwright Ave.
Danville, VA 24541

Verizon Wireless Bankruptcy Admin.*
500 Technology Drive, Suite 550
Weldon Spring, MO 63304



                                                         s/ Patty Cherigo
                                                         Patty Cherigo
